Exhibit 10.2

 

[CUTTER & BUCK LETTERHEAD]

 

 

              March 7, 2006

 

Ms. Kaia Akre

c/o Cutter & Buck Inc.

701 N. 34th Street, Suite 400

Seattle, Washington 98103

 

Re:                             Change in Control Agreement

 

Dear Kaia:

 

This letter will confirm our agreement to amend the existing Change in Control
Agreement between you and Cutter & Buck Inc. (the “Company”) dated January 2,
2006 (the “Existing Agreement”), a copy of which is attached hereto as Exhibit
A.  Specifically, paragraph 1(b) of the Existing Agreement is hereby amended in
its entirety to read as follows:

 

The Severance Payment shall be equal to 125% of Executive’s annual base salary
as of the Termination Date.  If the Termination Date occurs during the Window
but prior to the Control Event, the Severance Payment shall be reduced by the
sum of any severance payments previously received by Executive from the Company
(but not below zero).

 

This amendment will be effective as of the date hereof.  All other provisions of
the Existing Agreement shall be unaffected by this letter agreement and shall
remain in full force and effect.

 

 

 

Best regards,

 

 

 

CUTTER & BUCK INC.

 

 

 

/s/ John T. Wyatt

 

 

 

 

John T. Wyatt

 

Chief Executive Officer

 

 

 

 

Acknowledged, this 7th day of March 2006.

 

 

 

 

 

/s/ Kaia Akre

 

 

Kaia Akre

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

CHANGE IN CONTROL AGREEMENT

FOR

KAIA AKRE

 

This Agreement is entered into this 2nd day of January 2006, by and between
Cutter & Buck Inc. (the “Company”) and Kaia Akre (“Executive”).  Executive is an
at-will employee of the Company.  The parties wish to provide Executive with
severance benefits if Executive’s employment is terminated in connection with a
change in control of the Company.  The Company is willing to provide such
benefits if Executive enters into the Company’s form of Confidentiality,
Non-Competition and Nonsolicitation Agreement for executive officers.

 

NOW, THEREFORE, in consideration of the foregoing recitals and the covenants and
conditions contained herein, the parties hereby agree as follows:

 

1.                                       CHANGE IN CONTROL.

 

(a)                                  If, within the period commencing 90 days
prior to the date of occurrence (the “Event Date”) of a Control Event and ending
on the date twelve (12) months after the Event Date (the “Window”), the Company
terminates Executive’s employment (other than for Cause) or Executive resigns
for Good Reason, the Company shall pay to Executive the Severance Payment in
immediately available funds.  If the termination occurs prior to the Control
Event, the Severance Payment is due on the twentieth business day following the
Event Date; if the termination occurs on or subsequent to the Event Date, the
Severance Payment is due on the twentieth business day following the date of
termination (the “Termination Date”).

 

(b)                                 The Severance Payment shall be equal to 100%
of Executive’s annual base salary as of the Termination Date.  If the
Termination Date occurs during the Window but prior to the Control Event, the
Severance Payment shall be reduced by the sum of any severance payments
previously received by Executive from the Company (but not below zero).

 

(c)                                  Each of the following shall constitute a
“Control Event”:

 

(1)                                  the acquisition of Common Stock of the
Company (the “Common Stock”) by any “Person” (as such term is defined in the
Rights Agreement dated as of November 20, 1998 between the Company and Mellon
Investor Services LLC, including any and all amendments thereto (the “Rights
Plan”), together with all Affiliates and Associates (as such terms are defined
in the Rights Plan) of such Person, such that such Person becomes, after the
date of this Agreement, the Beneficial Owner (as defined in the Rights Plan) of
twenty-five percent (25%) or more of the shares of Common Stock then
outstanding, but shall not include any such acquisition by (i) the Company,
(ii) any subsidiary of the Company, (iii) any employee or director of the
Company as of the date hereof, or (iv) any employee benefit plan of the Company
or of any subsidiary of the Company or any Person or entity organized, appointed
or established by the Company for or pursuant to the terms of any such employee
benefit plan; or

 

2

--------------------------------------------------------------------------------


 

(2)                                  the consummation of any merger,
consolidation, reorganization or other transaction providing for the conversion
or exchange of twenty-five percent (25%) or more of the outstanding shares of
Common Stock into securities of any Person, or cash, or property, or a
combination of any of the foregoing; or

 

(3)                                  the consummation of any sale or other
disposition of all or substantially all of the assets of the Company; or

 

(4)                                  individuals who, as of the date hereof,
constitute the Company’s Board of Directors (the “Incumbent Board”) cease for
any reason to constitute at least a majority of the Company’s Board of
Directors; provided, however, that any individual becoming a director subsequent
to the date hereof whose election, or nomination for the election by the
Company’s shareholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of either an actual or threatened election contest or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board of Directors.

 

(d)                                 Each of the following shall constitute “Good
Reason”, provided that it occurs during the Window:

 

(1)                                  the material diminution of Executive’s
position, duties, responsibilities or status with the Company or its successor,
as compared with the position, duties, responsibilities or status of Executive
with the Company immediately prior to the Event Date, except in connection with
the termination of Executive for Cause;

 

(2)                                  the Company’s assignment of Executive on a
substantially full-time basis to work at a location where the distance between
the new location and Executive’s principal residence is at least 30 miles
greater than the distance between the former location and such residence;
provided, however, that this paragraph shall not apply to travel in the
furtherance of the Company’s business to an extent substantially consistent with
Executive’s business travel obligations as of the date hereof;

 

(3)                                  the Company’s failure to obtain an
assumption of the obligations of the Company to perform this Agreement by any
successor to the Company;

 

(4)                                  any reduction in Executive’s base salary,
or a material reduction in benefits payable to Executive or failure of the
Company to pay Executive any earned salary, bonus or benefits except with the
prior written consent of Executive;

 

(5)                                  the exclusion or limitation of Executive
from participating in some form of variable compensation plan which provides the
Executive the opportunity to achieve a level of total compensation (base salary
plus variable compensation) consistent with what the Executive had the
opportunity to earn at the Event Date; or

 

3

--------------------------------------------------------------------------------


 

(6)                                  any demand by any director or officer of
the Company that Executive take any action or refrain from taking any action
where such action or inaction, as the case may be, would violate any law, rule,
regulation or other governmental pronouncement, court order, decree or judgment,
or breach any agreement or fiduciary duty.

 

(e)                                  Each of the following shall constitute
“Cause”:

 

(1)                                  any violation by Executive of any material
obligation under this Agreement or the attached Confidentiality, Non-Competition
and Nonsolicitation Agreement;

 

(2)                                  conviction for commitment of a felony;

 

(3)                                  any violation of law which has a material
adverse effect on the Company;

 

(4)                                  habitual abuse of alcohol or a controlled
substance under circumstances that adversely affect the Executive’s performance
of his or her duties in any way;

 

(5)                                  theft or embezzlement from the Company;

 

(6)                                  repeated unexcused absence from work;

 

(7)                                  Disability of Executive (as defined below);
and

 

(8)                                  repeated failure or refusal by Executive to
carry out the reasonable directives, orders or resolutions of the Company’s
Board of Directors or any officer to whom he or she reports.

 

(f)                                    “Disability” shall mean any physical,
mental or other health condition which renders the Executive unable to perform
the essential functions of his or her position with or without reasonable
accommodation.  Any disagreement as to whether Executive is disabled shall be
resolved by a physician selected by the Company after an examination of
Executive.  Executive hereby consents to such physical examination and to the
examination of all medical records of Executive necessary, in the judgment of
the examining physician, to make the determination of disability.

 

(g)                                 Notwithstanding any other provision of this
Agreement to the contrary, in the event that any severance or other payment,
benefit or right payable or accruing to Executive hereunder or under any of the
Company’s benefit plans (the “Benefit Plans”) would constitute a “parachute
payment” as defined in Section 280G(b)(2) of the Internal Revenue Code of 1986,
as amended (the “Code”), then the total amount of severance and other payments
or benefits payable to Executive hereunder and under the Benefit Plans which is
deemed to constitute a “parachute payment” shall not exceed and shall, if
necessary, be reduced to an amount (the “Revised Severance Payment”) equal to
2.99 times Executive’s “base amount” as defined in Code Section 280G(b)(3).  In
the event of a disagreement between the Company and Executive as to whether the
provisions of Code Section 280G are applicable or the amount of the Revised

 

4

--------------------------------------------------------------------------------


 

Severance Payment, such determination shall be made by the Company’s independent
public accountants or, if such firm is unable or unwilling to render such a
determination, then by a law firm mutually acceptable to Executive and the
Company.  All costs relating to such determination shall be borne by the
Company.  The Company and the Executive shall cooperate in good faith to make
the determination required by this Section 1(g) by mutual agreement not later
than the later of:  (i) the fifth day preceding the date that the Severance
Payment is or would be due or (ii) the earlier of (x) the tenth day following
the expiration of any period of accelerated vesting of options to purchase the
Company’s Common Stock provided by Section 5(n) of the Benefit Plan or (y) the
tenth day following the date of exercise by Executive of his or her last
remaining option which was exercisable solely due to the application of
Section 5(n) of the Benefit Plan.  Pending the final calculation of the
Severance Payment or Revised Severance Payment, the Company shall pay the
amounts described under subsection (b) above at the time and in the manner
provided herein; provided that, pending such determination, such payments shall
be reduced by such amounts as the Company estimates in good faith to be
necessary to satisfy its tax (including excise tax) withholding obligations and
effect the reduction in the amount of the Severance Payment, as contemplated by
this subsection 1(g).  The aggregate amount of any compensation actually paid or
provided to Executive under the terms of this Agreement and in excess of the
Revised Severance Payment shall be deemed, to the extent of such excess, a loan
to Executive payable upon demand and bearing interest at the rate of 8% per
annum.

 

(h)                                 Notwithstanding anything to the contrary
contained in this Agreement, the definitions provided in Section 1(c) which
relate to the Company’s Rights Plan shall remain applicable regardless of
whether the Rights Plan itself remains in effect.

 

2.                                       CONFIDENTIALITY, NON-COMPETITION AND
NONSOLICITATION AGREEMENT.  In consideration of the obligations undertaken by
the Company pursuant to this Agreement, contemporaneously with the execution of
this Agreement, Executive and the Company shall enter into the form of
Confidentiality, Non-Competition and Nonsolicitation Agreement attached hereto
as EXHIBIT A and each agreement shall be effective only if both agreements have
been executed.

 

3.                                       TERM OF AGREEMENT.  The Company’s
obligations under Section 1 of this Agreement shall expire with respect to
Control Events occurring on or after the second anniversary of the date of this
Agreement (“Initial Expiration Date”), provided however, that such obligations
shall automatically extend for one (1) year on each anniversary of the Initial
Expiration Date unless terminated by the Company effective as of the last day of
the then current one (1) year extension by written notice to that effect
delivered to the Executive not fewer than ninety (90) days prior to such
anniversary of the Expiration Date.  Executive’s obligations under the
Confidentiality, Non-Competition and Nonsolicitation Agreement shall survive the
termination or the expiration of the Change of Control Agreement regardless of
the reason for termination or expiration according to the terms of the
Confidentiality, Non-Competition and Nonsolicitation Agreement.

 

4.                                       AT WILL EMPLOYMENT.  Unless and to the
extent otherwise agreed by the Company and Executive in a separate written
employment agreement, Executive’s employment

 

5

--------------------------------------------------------------------------------


 

shall be “at will”, with either party permitted to terminate the employment at
any time, with or without cause.  No term of any employment agreement between
the Company and Executive shall be construed to conflict with, lessen or expand
the obligations of the parties under this Agreement.

 

5.                                       NOTICES.  All notices and other
communications called for or required by this Agreement shall be in writing and
shall be addressed to the parties at their respective addresses stated below or
to such other address as a party may subsequently specify by written notice and
shall be deemed to have been received (i) upon delivery in person, (ii) five
days after mailing it by U.S. certified or registered mail, return receipt
requested and postage prepaid, or (iii) two days after depositing it with a
commercial overnight carrier which provides written verification of delivery:

 

To the Company:

 

701 N. 34th Street, Suite 400

 

 

Seattle, Washington 98103

 

 

Attention: Board of Directors

 

 

 

To Executive:

 

Kaia Akre

 

 

6230 Wilson Avenue South

 

 

Seattle, Washington 98118

 

6.                                       WITHHOLDING.  Except as described in
subsection 1(g) of this Agreement, all payments due to and all benefits to be
provided to Executive hereunder shall be subject to reduction for any applicable
withholding taxes, including excise taxes.

 

7.                                       ASSIGNMENT.  Executive’s rights and
duties hereunder are personal to Executive and are not assignable to others, but
Executive’s obligations hereunder will bind his heirs, successors, and assigns. 
The Company may assign its rights under this Agreement in connection with any
merger or consolidation of the Company or any sale of all or any portion of the
Company’s assets (including, without limitation, any division or product line),
provided that any such successor or assignee expressly assumes in writing the
Company’s obligations hereunder.

 

8.                                       NO DUTY TO MITIGATE.  Executive shall
not be required to mitigate the amount of any payment made or benefit provided
hereunder.  The Company may offset any payment due hereunder by the amount of
damages to the Company resulting from any breach of this Agreement by Executive.

 

9.                                       GENERAL.  This Agreement constitutes
the exclusive agreement of the parties with respect to the subject matter hereof
and supersedes all prior agreements or understandings of the parties.  No waiver
of or forbearance to enforce any right or provision hereof shall be binding
unless in writing and signed by the party to be bound, and no such waiver or
forbearance in any instance shall apply to any other instance or to any other
right or provision.  This Agreement will be governed by the local laws of the
State of Washington without regard to its conflicts of laws rules to the
contrary.  The parties hereby consent to the exclusive jurisdiction

 

6

--------------------------------------------------------------------------------


 

and venue of the state and federal courts sitting in King County, Washington for
all matters and actions arising under this Agreement.  The prevailing party
shall be entitled to reasonable attorneys’ fees and costs incurred in connection
with such litigation.  No term hereof shall be construed to limit or supersede
any other right or remedy of the Company under applicable law with respect to
the protection of trade secrets or otherwise.  If any provision of this
Agreement is held to be invalid or unenforceable to any extent in any context,
it shall nevertheless be enforced to the fullest extent allowed by law in that
and other contexts, and the validity and force of the remainder of this
Agreement shall not be affected thereby.

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be signed as of
the date first above written.

 

CUTTER & BUCK INC.

EXECUTIVE:

 

 

 

 

By:

/s/ John T. Wyatt

 

Signature

/s/ Kaia Akre

 

 

 John T. Wyatt

Printed  Name: Kaia Akre

Its:

 Chief Executive Officer

 

 

7

--------------------------------------------------------------------------------


 

Exhibit A

 

CONFIDENTIALITY, NON-COMPETITION AND NONSOLICITATION AGREEMENT

FOR

KAIA AKRE

 

This Agreement is entered into this 2nd day of January 2006, by and between
Cutter & Buck Inc. (the “Company”) and Kaia Akre (“Executive”).  Executive is an
at-will employee of the Company.  In consideration of the Company’s execution of
the Change of Control Agreement contemporaneously with this Agreement, Executive
promises, on the terms set forth herein, at all times to protect the Company’s
proprietary information and, for the period of time specified in Section 1(b)
below, not to solicit the customers or employees of the Company.  Executive
further promises not to compete with the Company following termination of
Executive’s employment in connection with a change in control for the period of
time specified in Section 1(a) below.

 

NOW, THEREFORE, in consideration of the foregoing recitals and the covenants and
conditions contained herein, the parties hereby agree as follows:

 

1.                                       Non-competition and Non-solicitation.

 

(a)                                  Executive agrees that during the term of
Executive’s employment with the Company and, subject to receipt of the Severance
Payment (as defined below) by the Executive, until twelve (12) months following
the Termination Date (as defined below), Executive will not in any capacity
directly or indirectly engage in, assist others to engage in or own a material
interest in any business or activity that is, or is preparing to be, in
competition with the Company with respect to any product or service sold or
service provided by the Company up to the time of termination of employment in
any geographical area in which at the time of termination of employment such
product or service is sold or is actively engaged in.  For the purposes of this
Agreement, the terms “Severance Payment” and “Termination Date” shall have the
meanings assigned to them in the Change in Control Agreement (as defined in
Section 6 below).

 

(b)                                 Executive further agrees that during the
term of Executive’s employment with the Company and for eighteen months after
termination of employment, regardless of the reason for termination, he/she will
not directly or indirectly call on, reveal the name of, or otherwise solicit,
accept business from or attempt to entice away from the Company any actual or
identified potential customer of the Company, nor will he/she assist others in
doing so.  Executive further agrees that he/she will not, during the period
stated above, encourage or solicit any other employee or consultant of the
Company to leave such employment for any reason, nor will he/she assist others
to do so.

 

(c)                                  Executive acknowledges that the covenants
in this Section 1 are necessary and reasonable to protect the Company in the
conduct of its business and that compliance with

 

8

--------------------------------------------------------------------------------


 

such covenants will not prevent him/her from pursuing his/her livelihood. 
However, should any court find that any provision of such covenants is
unreasonable, invalid or unenforceable, whether in period of time, geographical
area, or otherwise, then in that event the parties hereby agree that such
covenants shall be interpreted and enforced to the maximum extent which the
court deems reasonable.

 

2.                                       Trade Secrets and Confidential
Information.

 

(a)                                  Executive acknowledges that the Company’s
business and future success depend upon the preservation of the trade secrets
and other confidential information of the Company and its suppliers and
customers (the “Secrets”).  The Secrets may include, without limitation,
existing and to-be-developed or acquired product designs, new product plans or
ideas, market surveys, the identities of past, present or potential customers,
business and financial information, pricing methods or data, terms of contracts
with present or past customers, proposals or bids, marketing plans, personnel
information, procedural and technical manuals and practices, servicing routines,
and parts and supplier lists proprietary to the Company or its customers or
suppliers, and any other sorts of items or information of the Company or its
customers or suppliers which are not generally known to the public at large. 
Executive agrees to protect and to preserve as confidential during and after the
term of his employment all of the Secrets at any time known to Executive or in
his/her possession or control (whether wholly or partially developed by
Executive or provided to Executive, and whether embodied in a tangible medium or
merely remembered).

 

(b)                                 Executive shall mark all items containing
any of the Secrets with prominent confidentiality notices acceptable to the
Company.  Executive shall neither use nor allow any other person to use any of
the Secrets in any way, except for the benefit of the Company and as directed by
Executive’s supervisor.  All material containing or disclosing any portion of
the Secrets shall be and remain the property of the Company, shall not be
removed from the Company’s premises without specific consent from an officer of
the Company, and shall be returned to the Company upon the termination of
Executive’s employment or the earlier request of Executive’s supervisor.  At
such time, Executive shall also assemble all materials in his possession or
control which contain any of the Secrets, and promptly deliver such items to the
Company.

 

3.                                       Intellectual Properties.

 

(a)                                  All ownership, copyright, patent, trade
secrecy and other rights in all works, designs, inventions, ideas, manuals,
improvements, discoveries, processes, customer lists or other properties (the
“Intellectual Properties”) made or conceived by Executive during the term of
his/her employment by the Company shall be the rights and property solely of the
Company, whether developed independently by Executive or jointly with others,
and whether or not developed or conceived during regular working hours or at the
Company’s facilities, and whether or not the Company uses, registers, or markets
the same.

 

(b)                                 In accordance with the Company’s policy and
RCW 49.44.140 and RCW 49.44.150, this Agreement (other than Subsection 3(c))
does not apply to, and Executive has no

 

9

--------------------------------------------------------------------------------


 

obligation to assign to the Company, any invention for which no Company trade
secrets and no equipment, supplies, services, or facilities of the Company were
used and which was developed entirely on Executive’s own time, unless:  (i) the
invention relates directly to the business of the Company, (ii) the invention
relates to actual or demonstrably anticipated research or development work of
the Company, or (iii) the invention results from any work performed by Executive
for the Company.

 

(c)                                  If and to the extent that Executive makes
use, in the course of his employment, of any items or Intellectual Properties
previously developed by Executive or developed by Executive outside of the scope
of this Agreement, Executive hereby grants the Company a nonexclusive,
royalty-free, perpetual, irrevocable, worldwide license (with right to
sublicense) to make, use, sell, copy, distribute, modify, and otherwise to
practice and exploit any and all such items and Intellectual Properties.

 

(d)                                 Executive will assist the Company as
reasonably requested during and after the term of his employment to further
evidence and perfect, and to enforce, the Company’s rights in and ownership of
the Intellectual Properties covered hereby, including without limitation, the
execution of additional instruments of conveyance and assisting the Company with
applications for patents or copyright or other registrations.

 

4.                                       Authority and Non-Infringement. 
Executive warrants that any and all items, technology, and Intellectual
Properties of any nature developed or provided by Executive under this Agreement
and in any way for or related to the Company will be original to Executive and
will not, as provided to the Company or when used and exploited by the Company
and its contractors and customers and its and their successors and assigns,
infringe in any respect on the rights or property of Executive or any third
party.  Executive will not, without the prior written approval of the Company,
use any equipment, supplies, facilities, or proprietary information of any other
party.  Executive warrants that Executive is fully authorized to enter into
employment with the Company and to perform under this Agreement, without
conflicting with any of Executive’s other commitments, agreements,
understandings or duties, whether to prior employers or otherwise.  Executive
will indemnify the Company for all losses, claims, and expenses (including
reasonable attorneys’ fees) arising from any breach of by him/her of this
Agreement.

 

5.                                       Remedies.  The harm to the Company from
any breach of Executive’s obligations under this Agreement may be wholly or
partially irreparable, and Executive agrees that such obligations may be
enforced by injunctive relief and other appropriate remedies, as well as by
damages.  If any bond from the Company is required in connection with such
enforcement, the parties agree that a reasonable value of such bond shall be
$5,000.  Any amounts received by Executive or by any other through Executive in
breach of this Agreement shall be held in constructive trust for the benefit of
the Company.

 

6.                                       Executive Agreement.  In consideration
of the obligations undertaken by Executive pursuant to this Agreement,
contemporaneously with the execution of this Agreement, Executive and the
Company are entering into a Change in Control Agreement (the “Change in Control
Agreement”), and each agreement shall be effective only if both agreements have
been

 

10

--------------------------------------------------------------------------------


 

executed.  Executive’s obligations under this Agreement are, and will continue
to be, binding on Executive without regard to whether a Change of Control has or
will occur, except for the noncompetition provisions of Section 1 (a), which
shall only arise in connection with a Change of Control.

 

7.                                       At Will Employment.  Unless and to the
extent otherwise agreed by the Company and Executive in a separate written
employment agreement, Executive’s employment shall be “at will”, with either
party permitted to terminate the employment at any time, with or without cause. 
No term of any employment agreement between the Company and Executive shall be
construed to conflict with or lessen Executive’s obligations under this
Agreement.

 

8.                                       Notices.  All notices and other
communications called for or required by this Agreement shall be in writing and
shall be addressed to the parties at their respective addresses stated below or
to such other address as a party may subsequently specify by written notice and
shall be deemed to have been received (i) upon delivery in person, (ii) five
days after mailing it by U.S. certified or registered mail, return receipt
requested and postage prepaid, or (iii) two days after depositing it with a
commercial overnight carrier which provides written verification of delivery:

 

To the Company:

 

701 N. 34th Street, Suite 400

 

 

Seattle, Washington 98103

 

 

Attention: Board of Directors

 

 

 

To Executive:

 

Kaia Akre

 

 

6230 Wilson Avenue South

 

 

Seattle, Washington 98118

 

9.                                       Assignment.  Executive’s rights and
duties hereunder are personal to Executive and are not assignable to others, but
Executive’s obligations hereunder will bind his/her heirs, successors, and
assigns.  The Company may assign its rights under this Agreement in connection
with any merger or consolidation of the Company or any sale of all or any
portion of the Company’s assets (including, without limitation, any division or
product line), provided that any such successor or assignee expressly assumes in
writing the Company’s obligations under the Executive Agreement.

 

10.                                 General.  This Agreement constitutes the
exclusive agreement of the parties with respect to the subject matter hereof and
supersedes all prior agreements or understandings of the parties.  No waiver of
or forbearance to enforce any right or provision hereof shall be binding unless
in writing and signed by the party to be bound, and no such waiver or
forbearance in any instance shall apply to any other instance or to any other
right or provision.  This Agreement will be governed by the local laws of the
State of Washington without regard to its conflicts of laws rules to the
contrary.  The parties hereby consent to the exclusive jurisdiction and venue of
the state and federal courts residing in King County, Washington for all matters
and actions arising under this Agreement.  The prevailing party shall be
entitled to reasonable attorneys’ fees and costs incurred in connection with
such litigation.  No term hereof shall be construed to limit or supersede any
other right or remedy of the Company under applicable law with respect to the

 

11

--------------------------------------------------------------------------------


 

protection of trade secrets or otherwise.  If any provision of this Agreement is
held to be invalid or unenforceable to any extent in any context, it shall
nevertheless be enforced to the fullest extent allowed by law in that and other
contexts, and the validity and force of the remainder of this Agreement shall
not be affected thereby.

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be signed as of
the date first above written.

 

CUTTER & BUCK INC.

EXECUTIVE:

 

 

 

 

By:

/s/ John T. Wyatt

 

Signature

/s/ Kaia Akre

 

 

John T. Wyatt

Printed  Name: Kaia Akre

Its:

Chief Executive Officer

 

 

12

--------------------------------------------------------------------------------